internal_revenue_service p o box cincinnati oh number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x y b k c n p q dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 b letter catalog number 58263t description of your request your letter indicates that you will operate two scholarship programs they are x program and the y program your purpose is to offer scholarships to b seniors a public high school in c the scholarships are for a maximum of n dollars per semester p dollars per academic year for up to four years q dollars in total the scholarship monies are paid directly to the educational institutions to be eligible for the x program students must have at least a grade point average and need economic aid in order to attend college in addition the applicants must be a b senior in good academic standing attend a state funded k school only available for four year state funded k schools and not be related to any officer director substantial_contributor trustee or current or future scholarship committee member the candidates must submit a resume and then be interviewed by the scholarship committee in order to maintain the scholarship under the x program the recipient must maintain a grade point average gpa be a full time student and submit a transcript to the education liaison at the end of each semester showing the maintenance of the required gpa and full time status the y program is designed for any high school graduate with local ties that are attending any local community or four year college the amount of scholarship depends on the candidate's education program and financial need to qualify for they program applicants must be a high school graduate with local ties to the area be attending an area community or four year college and not be related to any officer director substantial_contributor trustee or current or future scholarship committee member the candidates must submit a request and then be interviewed by the scholarship committee in order to maintain the scholarship under the y program the recipient must maintain a grade point average submit a transcript to the education liaison at the end of each semester showing the maintenance of the required gpa and be making progress towards a goal of completion of a program your scholarship committee is made up of your trustees the scholarship committee works with the college counselors and principals at b to identify candidates letter catalog number 58263t you will investigate any possible misuse of funds by the recipient withhold further funds during the investigation if a misuse of funds is discovered and seek recovery_of misused funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
